DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This communication is in response to the communication filed on 01/11/2022 (Track-One).  
3.	Acknowledgment is made of Applicant's Related U.S. Application Data: See Bibliographic Data attachment.
4.	After thorough search and examination of the present application and in light of the prior art made of record, claims 1-20 are allowed.  

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 12/30/2021, 11/30/2021, 10/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Terminal Disclaimer
6.	The terminal disclaimer filed on 01/11/2022 disclaiming the terminal portion of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted; reference Patent Application(s): Patent 10354089, 10565161, 10438017, 10846261, 10909488, 10896394, 10885485, 11036674 has been reviewed and approved.  The terminal disclaimer has been recorded.

Reason for Allowance
7. 	None of the references presented on PTO-892 and IDS teach or fairly suggest the combination of elements, as recited in the independent claims.  
As presented by Applicant’s Representative, and more specifically, the prior art of record (See PTO-892) does not suggest: “generating, by the computing hardware and based on the state of the browser application, a graphical user interface for the browser application by: retrieving the personal data using a data inventory, configuring a first display element configured for presenting the personal data and a navigation element configured to navigate to a second display element for displaying an indication that access to the personal data is terminated on the graphical user interface, and excluding a third display element configured for presenting an indication of a denial of access to the personal data from the graphical user interface; transmitting, by the computing hardware, an instruction to the browser application causing the browser application to present the graphical user interface on the user device; responsive to a selection of the navigation element, determining, by the computing hardware and based on the jurisdiction of the data subject, that the data retention rule has been met; responsive to determining that the data retention rule has been met, archiving, by the computing hardware, the personal data; and storing, by the computing hardware, metadata indicating that the data retention rule has been met.”
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Contact Information
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        01/24/2022.